           Case 1:19-cv-02607 Document 4-16 Filed 09/03/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

GUY SNODGRASS                 *
                              *
     Plaintiff,               *
                              *
     v.                       *    Civil Action No: 19-2607
                              *
DEPARTMENT OF DEFENSE         *
                              *
     Defendant.               *
*    *       *  *   *    *    *    *      *      *      *                          *
                  AFFIDAVIT OF ADRIAN ZACKHEIM

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

   ADRIAN ZACKHEIM, being duly sworn, deposes and says:

   1. I am a person over eighteen (18) years of age and competent to testify and I make this

affidavit on personal knowledge in support of the Plaintiff’s Application for Order of

Preliminary and/or Permanent Injunction.

   2. I am the founder, president, and publisher of Sentinel, a conservative political imprint at

Penguin Random House.

   3. Sentinel is an imprint of Penguin Publishing Group, which is a division of Penguin

Random House LLC. Penguin Random House is the international home to nearly 250 editorially

and creatively independent publishing imprints. Together, our mission is to foster a universal

passion for reading by partnering with authors to help create stories and communicate ideas that

inform, entertain, and inspire, and to connect them with readers everywhere.
            Case 1:19-cv-02607 Document 4-16 Filed 09/03/19 Page 2 of 3



    4. The plaintiff Guy Snodgrass (“Mr. Snodgrass”) executed a contract with Sentinel dated

December 20, 2018, regarding the publication of his manuscript entitled Holding the Line: Inside

Trump’s Pentagon With Secretary Mattis. We had it scheduled for a publication date of

October 29, 2019.

    5. I understand that Mr. Snodgrass submitted his manuscript to the defendant Department of

Defense (“defendant”) for a prepublication classification review on April 26, 2019.

    6. In order to have made the scheduled publication date of October 29, 2019, we needed to

have a cleared manuscript by August 30, 2019, so that we could have files to the printer by

September 3, 2019, and make our warehouse date of September 27, 2019.

    7. The defendant has still not formally approved the manuscript for publication. We fully

support Mr. Snodgrass in his desire to ensure the national security interests of the United States

are met. Therefore, we have no intention of publishing the manuscript until the defendant

finalizes its review.

    8. That said, because the defendant failed to abide by its legal obligation to timely complete

the review of Mr. Snodgrass’s manuscript by August 30, 2019, we will now be forced to move

the on-sale date back week by week, with a real risk of losing retail placement by doing so. If we

cannot publish before Thanksgiving, we will have to wait until after the 2019 holidays to get

meaningful retail placement. If we are not able to publish by January 2020, the value of the book

will be materially, significantly and irreparably diminished since the events recounted within will

be considerably in the past and it will be difficult to attract media attention, especially once

political attention is focused on the 2020 primaries.
Case 1:19-cv-02607 Document 4-16 Filed 09/03/19 Page 3 of 3
